Citation Nr: 1645851	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-48 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased rating for hemorrhoids, currently rated as 10 percent disabling. 


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 2000.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

The Veteran testified before a Decision Review Officer (DRO) in a hearing at the RO in July 2011; a transcript of the hearing has been associated with the record.

The Board remanded the case in July 2015 for further development and the case is again before the Board for further appellate proceedings.


FINDING OF FACT

Hemorrhoids are manifested by external hemorrhoids with bleeding and are large and thrombotic and frequently recur, with no secondary anemia or fissures.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In July 2015, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to obtain the Veteran's outstanding VA treatment records dated from August 2012 and associate them with the file and schedule a VA examination to determine the current nature and severity of the Veteran's service-connected hemorrhoids.  In October 2015, the VA examiner undertook a new VA examination and determined the nature and severity of the Veteran's hemorrhoids.  In February 2016, the AOJ reviewed the Veteran's record again, found an increased rating of 10 percent disabling warranted, and provided the Veteran a Supplemental Statement of the Case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran dated May 2009.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records and service personnel records have been obtained and appear to be complete.  In addition, VA obtained relevant post-service treatment records.

The Veteran has undergone VA examinations in connection with his claim for an increased rating.  The Veteran was previously provided VA examinations regarding his hemorrhoids in May 2009, May 2010, and October 2015 and the VA examinations each provided information regarding the Veteran's hemorrhoid manifestations.  The Board finds that these examinations in conjunction with other evidence are adequate for ratings purposes. 

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's hemorrhoids are rated 10 percent disabling pursuant to 38 C.F.R. § 4.114, Diagnostic Code (DC) 7336.  A 0 percent rating applies for mild or moderate hemorrhoids.  Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling.  A 20 percent is the highest scheduler rating for hemorrhoids.  

The Veteran's service treatment records show evidence of two hemorrhoidectomies in service.  

In May 2009, the Veteran reported worsened rectal bleeding due to his hemorrhoids.  See May 2009 Correspondence (requesting reevaluation of conditions for service-connection and increased compensation).  A May 2009 VA examination noted the Veteran reported he occasionally used Preparation H hemorrhoid cream and he had flare-ups several times a month for several days where "he will get some dripping blood."  He did not report hospitalization and did not have a hemorrhoidal problem or flare-up at the time of the VA examination.  A physical rectal examination found a skin tag, but found no internal hemorrhoids and a stool guaiac test was negative.

A December 2009 medical record detailed that the Veteran sought treatment for hemorrhoids.  The Veteran provided description of prolapsing tissue with each bowel movement, occasionally blood in stool, occasional pain, and occasional straining with bowel movements.  Physical examination found internal hemorrhoids.  

At a May 2010 VA examination, the Veteran reported anal itching, occasional diarrhea, frequent pain, tenesmus, frequent swelling, and occasional hematochezia.  The Veteran reported no history of trauma to the rectum or anus or incontinence or involuntary bowel movements.  Physical examination revealed small internal and moderate external hemorrhoids, with no fissures, no signs of anemia, no fecal leakage, no rectal prolapse, no bleeding, nor other abnormalities involving the rectum or anal lumen.  The medical examiner diagnosed the Veteran with small and moderate external hemorrhoids.

In the October 2015 VA examination, the Veteran reported perirectal itching and burning associated with his hemorrhoids and prolapse with bowel movements, but with no incontinence.  The Veteran reported using Sitz baths and Preparation H for treatment.  The October 2015 VA examiner found perirectal itching and burning attributable to large thrombotic external hemorrhoids.  The October 2015 VA examiner found no scars (surgical or otherwise) related to hemorrhoids and no other physical symptoms or signs.  The October 2015 VA examination stated that the Veteran's hemorrhoids would not affect his ability to work.

The Board has carefully reviewed the record pertaining to this claim and has determined that a higher evaluation for hemorrhoids is not applicable.  A higher evaluation is warranted when there is bleeding and secondary anemia, or with fissures.  The current 10 percent evaluation contemplates large or thrombotic hemorrhoids, which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  The record reflects the Veteran reported bleeding and thrombotic external hemorrhoids.  While the Board acknowledges that the Veteran experiences bleeding, the evidence does not show secondary anemia because blood work showed no anemia present.  See May 2010 VA Examination (reporting that the Veteran's blood work showed no anemia and fissures were not present); April 2009 Medical Treatment Records (noting bloodwork from September 2008 did not show abnormal results).  Likewise, the May 2010 VA examination specifically ruled out fissures and the October 2015 VA examination and other medical records during the appeals period do not show that fissures are present.  The Veteran and the Veteran's representative also have not claimed that the Veteran has secondary anemia or fissures. 

The Board has considered the Veteran's arguments and testimony regarding the claim, but finds that the available evidence demonstrates that the Veteran's hemorrhoids are not manifested with secondary anemia or with fissures.  Therefore, an evaluation in access of 10 percent is not warranted for the Veteran's hemorrhoids.  

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a rate higher than 10 percent is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).

A request for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, when expressly raised by a claimant or reasonably raised by the record, is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not claimed, nor does the record reasonably raise the issue of TDIU.  The record shows the Veteran has been employed during the relevant period on appeal.  See July 2011 DRO Hearing Testimony.  Additionally, the October 2015 VA examiner stated the Veteran's hemorrhoids did not affect his ability to work.  For these reasons, the Veteran is not shown to be precluded from maintaining substantially gainful employment because of his service-connected disability on appeal and TDIU has not been reasonably raised and is not before the Board at this time.

Extraschedular Rating

The Board has also considered whether referral to the VA Director of the Compensation and Pension Service for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available Rating Schedule for that service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the scheduler rating for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  If the scheduler criteria does not contemplate the level of disability and symptomatology and is found inadequate, then the inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Thun v. Peake, 22 Vet. App 111 (2008).

The Board finds the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected hemorrhoids.  The discussion above reflects that the symptoms of the Veteran's hemorrhoids are fully contemplated by the applicable Rating Schedule.  As shown above, the Rating Schedule includes symptoms, which were addressed in the VA examination reports and which provided the basis for the disability rating assigned for the period on appeal.  In any event, the evidence does not reflect that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular scheduler standards.  Therefore, referral for consideration of extraschedular ratings for the Veteran's hemorrhoids is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  However, in this case, the Veteran has at no point during the current appeal indicated his hemorrhoids, combined with his other service-connected disabilities (degenerative disk disease with lumbosacral strain/sprain; tinnitus; gastroesophageal reflux disease (GERD) and hiatal hernia; tinea versicolor; plantar fasciitis, left foot; scars, status post cyst removal, right wrist and right upper back; and plantar fasciitis, right foot) results in further disability when looked at in combination with any of his other service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.


ORDER

Entitlement to a disability rating greater than 10 percent for hemorrhoids is denied. 



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


